 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:12-CR-00375-TLN-AC
12                        Plaintiff,                   ORDER GRANTING GOVERNMENT’S MOTION
                                                       FOR EXTENSION OF TIME
13   v.
14   ANDRE ANTONIO WALTERS,
15                        Defendant.
16

17         On July 13, 2021 the Government requested an extension of time to July 29, 2021, to file its
18 response or motion to dismiss defendant’s compassionate release motion. Docket No. 355.

19         IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
20 Government’s response is now due July 29, 2021.

21

22 Dated: July 13, 2021

23
                                                              Troy L. Nunley
24
                                                              United States District Judge
25

26

27

28
                                                       1
